Mr. Justice Santana Becerra,
dissenting.
To my understanding this case is not in its origin one of subdivision. We shall see:
By Act No. 61 of June 16, 1954 — 21 L.P.R.A. Cum. Supp. 1959, § 262 — a provision was added to § 70 of the Municipal Law of 1928, to the effect that in the case of any person who *534prior to the approval of this Act has built or acquired a building on a lot belonging to the municipality without there being:; any proof that he has been previously granted an usufruct. on said lot, the Municipal Assembly may in its discretion and on the petition of the owner of the building grant to him in perpetuity the usufruct of the lot. By virtue of said pro- • vision, on November 28, 1955, the Municipal Assembly of Guayama approved Order No. 16, granting the usufruct of the municipal lot to the petitioner and permission for its recording in the Registry of Property of Guayama, in the name of that Municipality, which Order is fully copied in the opinion of the Court.
Upon the same being presented for registration, the Registrar entered the following note:
“Record of the document is hereby denied on the ground that it involves the segregation of a lot having an area of less than five cuerdas and the ratification of the usufruct of said lot (without stating the date of the original concession of the usufruct) without complying with the requirement of establishing the approval by the Honorable Planning Board of Puerto Rico for said segregation. The undersigned Registrar does not have discretionary powers to exempt the parties interested in the title or deed in question from compliance with the obligations imposed by law or regulations with force of law such as is the Planning Regulation No. 3 of said Planning Board; all in conformity to our decision in 69 P.R.R. 660 Ramos v. Registrar and the principles laid down in the subsequent cases, 71 P.R.R. 554-559 Alicea v. Registrar; 72 P.R.R. 830-832 Mari v. Registrar; 74 P.R.R. 737-739 Nido & Cía. S. en C. v. Registrar and 75 P.R.R. 134-144 Seashore Realty & Invest. Co. v. Planning Board and also in accordance with the rulings established in the case of 67 P.R.R. 245 Fortunet v. Planning Board and 66 P.R.R. 727 Rodríguez v. Registrar (on reconsideration) at folio”. . . . etc.
The Assembly states in its Order that the Municipality has been from time immemorial in possession quietly, peacefully, and uninterruptedly of a lot whose description is as *535follows: measuring 40 feet on the north which is Baldorioty Street where it is located, 54 feet on the south bounded by Francisco Fernández, 41 feet on the east by Carmelo Centeno and 60 feet on the west by Juana Pica; and that the “de-, scribed lot” was acquired by the Municipality by legacy from; a lady whose name is unknown or cannot be recalled and whose will has not been found despite the search made to that effect.
Jointly with the aforesaid Order No. 16 there was presented in the Registry another Order of the Superior Court, Guayama Part, entered on April 13, 1956, in a Possessory Title Proceeding, in which the same lot is described and it is stated that it has an area of 267 square meters; that by' deed No. 90 of December 4, 1946, Eduardo Fernández Ramirez, petitioner here and therein, acquired by purchase, a house located on said lot, which has been in his possession quietly and peacefully from the date in which he acquired it, and the court ordered the Registrar to record the possession of the aforesaid house standing on the lot in question in the name of Fernández. It was also stated in this Order that the adjacent owners did not oppose the proceeding and that, the attorney-in-fact of the adjacent owner, Juana Ortiz widow of Pica, stated that he had nothing to object “because he knew that the lot of the property of its constituent, as well as the lot now referred to, belongs to the Municipality' of Guayama, and that between both properties there is a fence that has separated them for many years.” The Order of the court says that the Planning Board, to which copy of the petition was sent, had decided that its intervention was unnecessary in that possessory proceeding.
In his brief the Registrar says he rests the action taken specifically on the cases of Ramos v. Registrar, 69 P.R.R. 660 and Alicea v. Registrar, 71 P.R.R. 554, and that the Ramos case “is the main case on which the refusal note is based.” The facts which were presented to those Registrars *536;and which gave rise to the ruling of this Court in those cases, -are fundamentally different, in my opinion, from the facts :in the present case. In the Ramos case, the Ordinance approved on October 24, 1944, ratifying the concession of usu-fruct on a lot expressly stated the following:
“Whereas: Said lot has a frontage of 10.40 meters and a depth of 9.40, equal to 97.76 square meters and is bounded on the North by Gregorio Rivera Street; on the South by the house of Gumersinda Ramos; on the East by Matías González Street, and on the West by the house of Juan Ramos; and that said lot is part of a property consisting of 26 cuerdas equivalent to Ten Hectares, tiuenty-one ares, and ninety centiares destined to the promotion of population of the to%on of Gurabo; with the boundaries [described herein] upon which the toivn of Gurabo is located, and is recorded in the Registry of Property of Gaguas, Folio 2U5, Vol. 5 of Gurabo, property 716, first inscription, acquired under the title of purchase from Marco Donis, on March 11, 1815;” (Italics ours.)
And in the dispositive part said:
“That the concession of usufruct on the lot mentioned in this Ordinance is hereby ratified in favor of Gumersinda Ramos, which the latter shall enjoy for the period of 20 years, provided the building on said lot is kept in good conditions of decoration and cleanliness and said concession being subject, in regard to its extinction, to the causes and modes determined in the Municipal Law in effect, granting power to said concessionaire to record this right in the Registry of Property in favor of this Municipality as a new property and under the corresponding number and for the purpose of estimating the fees which said registration might cost, a sum of fifty dollars is assigned to said lot;” (Italics ours.)
It is clear that from the Ordinance of Gurabo there arose a-case of subdivision which is indisputable. Ramos presented the problem of when said division could have taken place, since the ordinance ratifying the usufruct was approved after September 5, 1944 — effective date of the Subdivision Regulation — and the same did not state the date on which the *537usufruct on the segregated lot had been originally granted, whereby we said that the fact that a ratification existed did not necessarily mean that the original concession was made prior to September 5, 1944. We refused to give effect to an expression made, not in the body of the ordinance, but in the sworn statement of the Mayor, which was attached thereto, stating that Ramos had been enjoying the usufruct of the lot since the year 1938.
In the Alicea case, the Government of the Capital approved an Ordinance on February 9, 1944, of a general type to meet, as stated in the opinion, the conditions brought about by a district which kept growing until it covered the entire area of the main property without any previous plan of urban development. The Ordinance authorized the City Manager of the Capital to grant in lease or sale, by public auction, each and everyone of the lots belonging to the Government of the Capital located in Shanghai and San Ciprián wards, and stated that the parcels or lots referred to were described and enumerated in a report thereof which was in possession ■of the Secretary and the Auditor of the Capital. According to the authority granted by virtue thereof, on November 1, 1944, the City Manager of the Capital executed a public •deed entitled “Execution of Auction and Assignment and Conveyance of Lot” in favor of Alicea, said deed stating that the Capital was the owner in fee simple of a property with ■an area of 6U,SIS.60 square meters which was described and that the same appeared recorded in the Registry of Property; that the City Manager proceeded to announce the auction of some lots according to plan drawn by the municipal engineer Juan José Otero, on October 6, 19Uh (note that the plan was subsequent to September 4, 1944, effective date of the Subdivision Regulation) and that Alicea having made a bid which was accepted, was awarded the lot on the above-mentioned property of 134.10 square meters for the sum of $1.00.
*538As in the Gurabo case, it is clear that the document presented to the Registrar in this case contained a subdivision. The Alicea case reveals something more. The interested party himself to whom record was denied, had submitted to the Planning Board a Statement of Intent to Subdivide in regard to said lot, which was rejected by the Board because it believed, and we were of the same opinion, that it was the Government of the Capital which should submit the project.. In the Ramos as well as in the Alicea case, we made reference to the case of Rivera v. Registrar, 64 P.R.R. 440. This was a case of public deed which clearly revealed a case of subdivision. From a lot of 231 square meters on which two buildings were erected, 121 meters were segregated with one of the buildings. This occurred on September 22, 1944 after the effectiveness of the Regulation. Supporting' the note of refusal for lack of the subdivision plan, we held, among' other things, that the fact that a house was built did not preclude the demanding of said plan, the segregation having' been made after the Regulation went into effect, because even then the Board could correct any deficiency in regard' to the enforceable requisites. Cf. Fortunet v. Planning Board, 67 P.R.R. 245.
Rodríguez v. Registrar (on reconsideration) cited in the note, 66 P.R.R. 727, involves such a clear case of subdivision by deed that it is not necessary to state its facts in detail. Mari v. Registrar, 72 P.R.R. 830, also cited, involved a recorded lot of 300 square meters which they wanted to rerecord by means of a certification of survey with only 189.77 meters, without the survey stating that there was an error in the original area. We said that a segregation of the 110.23 remaining meters could be logically inferred.
Let us compare the cases. The Municipality of Guayama alleges in its own Order that from time immemorial-it has been in possession uninterruptedly of the lot described on its four cardinal points with definite dimensions which give an *539specific area of 267 square meters as previously stated and that the “described lot” with said dimensions and with such area was acquired by virtue of a legacy. Also that “said lot,” like the others of the community granted to the concessionaires in usufruct for the construction of houses, was at the present time in the possession and enjoyment of the petitioner who was the owner of the building constructed thereon. The Order itself states (not a person alien to the Assembly as in the Ramos case) the proven fact of the existence of said house for more than twenty years with its subsequent segregation of said lot and the legitimacy of the right exercised over it by the present usufructuary.
I cannot convince myself that this Order presented to the Registrar a subdivision case. Section 2 of the Planning and Budget Act of Puerto Rico — 23 L.P.R.A. § 2 — defines subdivision as the division or subdivision of a lot, tract or parcel into two or more parts for sale, cession . . . usufruct, use . . . or for any other transaction . . .; also a simple segregation. Whether for any of the above-mentioned purposes, among which usufruct is included, or for no specific purpose, the subdivision requires the division or subdivision of a parcel of land into two or more parts. See: Martínez v. Registrar, 73 P.R.R. 203; Biascoechea v. Registrar, 76 P.R.R. 234.
It is true that when we speak about the proven fact of the existence of the house built “thereon” more than 20 years ago it is added: “with the subsequent segregation of said lot.” But if the Municipality acquired the lot with the same area and dimensions by its cardinal points as when granted in and not with a larger area, taking the phrase in the light of the whole context of the Order, without isolating it separately — aside from the fact that it does not say that a segregation was effected — it was a way of stating that a house had been built on a lot which had been segregated or delimited as a unitary body. What was stated by an adjacent owner *540in the possessory title proceeding, assuming that it be considered as said by the Municipal Assembly, does not indicate ■either that a segregation was made. It rather indicates the contrary. Significantly, in its careful argument the Registrar at no time mentions said phrase in support of his position.
When the Registrar passed on the document he could not ■doubt the statement of the Municipality as to how it acquired the lot and area. Cf. Nido & Cía. S. en C. v. Registrar, 74 P.R.R. 737; Noguera v. Registrar, 72 P.R.R. 186. It does not seem that he doubted it, as in his note he raised no objection for failure of introducing the will or any other •complementary document to establish said fact.
From which I infer, in view of the substantial differences in the ordinances, that the Registrar interpreted the Ramos and the other cases cited to the effect that in all cases the concession of the usufruct on a lot by the Municipality involves, ipso jure, a subdivision.1 If this were so, we would have to conclude that pursuant to § 2 of the Planning Act, a subdivision exists wherever the title in fee simple of an estate is separated into the naked ownership and the usu-fructuary dominion, without dividing or subdividing the estate.
Since the Order herein involved does not present, in my judgment, a case of subdivision in its origin, it is not necessary to discuss the doctrine in regard to subdivisions de facto prior to the effectiveness of the Regulation, as to which I have nothing to oppose, and I am of the opinion that the notes of the respondent registrar should be reversed.

 It is possible that it involves more frequently a matter of fact if we bear in mind that ordinarily the lots granted in usufruct are parcelings or delimitations for the private use of the common land or the public property of a large size. This is not the ordinary case.